DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            JAMES L. GORE,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D15-2027

                               [October 7, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 2014-CF-580.

   James L. Gore, Milton, pro se.

   No appearance required for appellee.

PER CURIAM.

    James L. Gore appeals an order denying a rule 3.800(a) motion which
seeks additional jail credit. We affirm without prejudice for appellant to
file a sworn and legally sufficient rule 3.801 motion to correct jail credit
within the time remaining under the rule. See Casteel v. State, 141 So. 3d
624 (Fla. 4th DCA 2014).

WARNER, STEVENSON and LEVINE, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.